FILED
                             NOT FOR PUBLICATION
                                                                            DEC 22 2016
                   UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ARTASHES PETROSYAN,                              No.   10-71729

              Petitioner,                        Agency No. A099-445-924

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 22, 2016**
                                Pasadena, California

Before:      KOZINSKI, W. FLETCHER and GOULD, Circuit Judges.

      1. We deny Petrosyan’s petition for review of the agency’s denial of his

applications for asylum and withholding of removal because the agency’s adverse

credibility finding was supported by substantial evidence. See Shrestha v. Holder,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                                 page 2
590 F.3d 1034, 1039 (9th Cir. 2010). In his declaration, Petrosyan described his

personal experience using similar or identical language to portions of an earlier

published Human Rights Watch article. Petrosyan attributes the similarity to the

fact that many people were at the described rally. But this doesn’t address why his

account of the events repeats sentences and details from the Human Rights Watch

article verbatim. Absent a plausible explanation, the agency reasonably concluded

that Petrosyan’s account of the alleged persecution was not genuine.

      The agency’s adverse credibility finding is further supported by the

discrepancies between Petrosyan’s testimony and his aunt’s. See 8 U.S.C. §

1158(b)(1)(B)(iii). His aunt failed to corroborate Petrosyan’s testimony that he

had been arrested in Armenia. Instead, she testified that she didn’t know anyone in

the family, other than Petrosyan’s father, who had been arrested in Armenia. She

also testified that she thought Petrosyan’s father was still in Armenia when

Petrosyan departed Armenia for the United States, even though Petrosyan testified

that his father left Armenia before he did.


      2. Petrosyan waived his claim for protection under the Convention Against

Torture by failing to raise it in his opening brief. See Balser v. Dep’t. of Justice,

327 F.3d 903, 911 (9th Cir. 2003). But even if it wasn’t waived, this claim would
                                                                              page 3
fail because other than his own incredible testimony, Petrosyan doesn’t point to

any evidence that compels us to conclude that it’s more likely than not that he

would be tortured if returned to Armenia.


      DENIED.